                           Case 2:19-cv-00159-HYJ-MV ECF No. 26, PageID.90 Filed 07/02/20 Page 1 of 3



                                            IN THE UNITED STATES DISTRICT COURT FOR THE
                                                    WESTERN DISTRICT OF MICHIGAN
                                                         NORTHERN DIVISION

                       RICHARD J. HILL,
                                                                         U.S. District Judge:
                               Plaintiff,                                 Hon. Janet T. Neff
                       v                                                 U.S. Magistrate Judge:
                       JUSTIN WONCH, and                                  Maarten Vermaat
                       TOWNSHIP OF FORSYTH,
                                                                         Case No: 2:19-cv-159
                               Defendants.
                                                                     /
                       Phillip B. Toutant (P72992)                       Susan D. MacGregor (P41741)
                       Karl P. Numinen (P46074)                          KITCH DRUTCHAS WAGNER
                       NUMINEN DEFORGE & TOUTANT, P.C.                    VALITUTTI & SHERBROOK
                       Attorneys for Plaintiff                           Attorneys for Defendants
                       105 Meeske Avenue                                 1440 W. Ridge Street, Ste. C
                       Marquette, MI 49855                               Marquette, MI 49855-3199
                       (906) 226-2580                                    (906) 228-0001
                                                                     /

                                             DEFENDANTS’ BRIEF IN SUPPORT OF MOTION
                                                      TO STAY DISCOVERY

                               In this lawsuit, plaintiff claims he was subjected to excessive force by Forsyth

                       Township Police Officer Justin Wonch. The officer’s body camera was running and

                       digitally recorded the entire encounter.

                               Inasmuch as the encounter was recorded, and the events depicted on the video

                       and the other undisputable facts clearly establish the constitutionality of the police officer’s

                       actions, there are no material factual disputes requiring jury resolution in this case.

                       Moreover the law is not clearly established such that every reasonable officer faced with

                       these same circumstances would have known his conduct was unconstitutional.

                               Therefore Defendant Wonch is entitled to dismissal on the merits, and/or, as an
 Kitch Drutchas
Wagner Valitutti &
   Sherbrook

                       alternative ground, on the basis of Qualified Immunity. His Answer to the Complaint
   ATTORNEYS AND
    COUNSELORS
1440 W. RIDGE STREET
       SUITE C
MARQUETTE, MICHIGAN
     49855-3199


(906) 228-0001
                       asserts the defense of Qualified Immunity. (PageID.49)




                       MAR01:74965.1
                        Case 2:19-cv-00159-HYJ-MV ECF No. 26, PageID.91 Filed 07/02/20 Page 2 of 3



                              On July 2, 2020, defendants filed their Requests for Pre-Motion Conference as

                       required by Judge Neff (PageID.83 and PageID.86), requesting leave to file their Motions

                       for Summary Judgment, in which they will request consideration and resolution of the

                       Qualified Immunity defense. In addition, as is required by Supreme Court precedent, their

                       Motions will also (necessarily) assert that Officer Wonch did not violate plaintiff’s civil

                       rights. See e.g. Saucier v Katz, 553 U.S. 194, 201 (2001) (requiring the court to first

                       determine whether a federal right was violated before addressing qualified immunity)

                       (overruled on other grounds by Pearson v Callahan, 555 U.S. 223 (2009)); Pearson v

                       Callahan, 555 U.S. 223 (2009) (overruling the rigid two-step framework of Saucier, while

                       still encouraging consideration of the constitutional issue first, and thus requiring

                       defendants to brief it, in order to permit the law of “clearly established rights” to continue

                       to develop).

                              The U.S. Supreme Court has repeatedly held that until the threshold question of

                       qualified immunity is resolved, discovery should be stayed, because qualified immunity is

                       an immunity from suit, not just from liability. Scott v Harris, 550 U.S. 372, 376, n.2 (2007);

                       Saucier v. Katz, supra, at 201-202; Siegert v. Gilley, 500 U.S. 226, 231-233 (1991);

                       Mitchell v. Forsyth, 472 U.S. 511, 526 (1985); Harlow v Fitzgerald, 457 U.S. 800, 818

                       (1982).   These cases establish that, once defendant raises the issue of qualified

                       immunity, it is incumbent on the court to expeditiously decide the motion and in the interim

                       stay discovery in order that the defendants receive the full benefit of the defense. Until

                       the threshold issues presented by the qualified immunity defense are resolved, “discovery
 Kitch Drutchas
Wagner Valitutti &
   Sherbrook
                       should not be allowed." Harlow, supra, at 818.
   ATTORNEYS AND
    COUNSELORS
1440 W. RIDGE STREET
      SUITE C


                              Inasmuch as defendants raised the defense of qualified immunity in their Answer
MARQUETTE, MICHIGAN
    49855-3199


(906) 228-0001



                       and seek to enjoy the full benefit of that defense, including any further burden or expense




                                                                     2
                        Case 2:19-cv-00159-HYJ-MV ECF No. 26, PageID.92 Filed 07/02/20 Page 3 of 3



                       of discovery, defendants request an order staying discovery pending resolution of the

                       Qualified Immunity defense.

                                                              Respectfully submitted,


                                                              KITCH DRUTCHAS WAGNER
                                                              VALITUTTI & SHERBROOK


                       Dated: July 2, 2020                    By: /s/ Susan D. MacGregor
                                                              Attorneys for Defendants




 Kitch Drutchas
Wagner Valitutti &
   Sherbrook
   ATTORNEYS AND
    COUNSELORS
1440 W. RIDGE STREET
       SUITE C
MARQUETTE, MICHIGAN
     49855-3199


(906) 228-0001




                                                                3
